AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of



                                    UNITED STATES DISTRICT COU
                                               SOUTHERN DISTRICT OF CALIFORNIA                            T\     SE~-o~
                                                                                                          s.i~~ i.t,l\,gPCJiTci~W6lN1A
                                                                                                                          1
                                                                                                                                       l
                     United States of America                                   JUDGMENTIU~~~:;;,;.Kl~N~ll~~A=L'T"TcC~A~S~~~E~PU~TY~
                                     V.                                         (For Offenses Committed   nor   er November 1, 1987)


              Brandon Enrique Miranda-Enriquez                                  Case Number: 19cr1901-MSB-1

                                                                                Benjamin Kington
                                                                                Defendant's Attorney


REGISTRATION NO. 85196298

THE DEFENDANT:
 IZl pleaded guilty to count(s) 1 - 2 of the Information
                                 ----------------------------
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                             Count Number(s)
18:3                               Accessory After the Fact (Misdemeanor)                                        1-2


 D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 IZl Count  1-2 of the Indictment                           dismissed on the motion of the United States.
           ------------------


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                                                  TIME SERVED

 IZl Assessment: $10 IMPOSED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         September 3, 2019
                                                                         Date of Imposition of Sentence




                                                                         UNITED STATES MAGISTRATE JUDGE

                                                                                                                         l 9cr 1901-MSB-1
